Denman, P. J., and Boehm, J. (dissenting).
We respectfully dissent in part. Ramon Szopinski (plaintiff) was injured when he fell from a ladder that was permanently affixed to the exterior of the shopping mall where he was working as an electrician. Plaintiff was using the ladder to reach the penthouse in order to install wiring.
Although plaintiff fell while climbing a ladder, he was not engaged in "the erection, demolition, repairing, altering, painting, cleaning or pointing of a building or structure” (Labor Law § 240 [1]), but was using the permanently affixed ladder to gain access to the penthouse. Generally, passageways that are permanent in nature are outside the ambit of Labor Law § 240 (1) (see, Dombrowski v Schwartz, 217 AD2d 914 [decided herewith]; Pennacchio v Tednick Corp., 200 AD2d 809; Cliquennoi v Michaels Group, 178 AD2d 839). The fact that a ladder is permanently affixed, however, does not preclude liability (see, Kozlowski v Alcan Aluminum Corp. [appeal No. 2], 209 AD2d 930). In Kozlowski, the plaintiff was injured when he fell from a ladder that was affixed to the structure that was the subject of his work. We held that the plaintiff did not use the ladder to *908gain access from one part of the work site to another, but rather used it to perform his duties.
Here, plaintiff used the permanently affixed exterior ladder to reach a different level of the shopping mall in order to gain access to the work site. Thus, the ladder effectively served as a permanent passageway connecting work areas and plaintiff’s fall from the ladder, in our view, does not bring plaintiff within the protection of Labor Law § 240 (1) (see, Ryan v Morse Diesel, 98 AD2d 615; Mizak v Carborundum Co., 172 App Div 627; cf., Monroe v New York State Elec. & Gas Corp., 186 AD2d 1019).
We agree with the majority that Supreme Court erred in granting defendants’ cross motions for summary judgment against third-party defendant based on common-law indemnification. (Appeal from Order of Supreme Court, Erie County, Doyle, J.—Labor Law.) Present—Denman, P. J., Lawton, Wesley, Balio and Boehm, JJ.